In the
         Court of Appeals
 Second Appellate District of Texas
          at Fort Worth
       ___________________________
            No. 02-21-00381-CV
       ___________________________

   GREGORY WAYNE COON, Appellant

                      V.

VICTORIA JACOBS COON (THOMAS), Appellee



    On Appeal from the 233rd District Court
            Tarrant County, Texas
        Trial Court No. 233-694810-21


   Before Womack, Wallach, and Walker, JJ.
   Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

                                  I. INTRODUCTION

      In this appeal involving a 1996 divorce decree, Appellant Gregory Wayne Coon

complains that the trial court erred in granting judgment nunc pro tunc, refusing

enforcement of the divorce decree, and awarding attorney’s fees to Appellee Victoria

Jacobs Coon (Thomas). Victoria1 responds that, among other things, this court lacks

jurisdiction because the order Gregory appeals from is not final. We agree and

dismiss the appeal for want of jurisdiction.

                                  II. BACKGROUND

      After the conclusion of the original divorce trial, the trial court sent a letter to

the parties dated February 15, 1996, that stated in part, “Victoria is awarded 60% of

her retirement benefits with the FDIC or elsewhere and Gregory is awarded 40% of

such retirement benefits by Qualified Domestic Relations Order[.]” On April 17,

1996, the trial court signed the “Final Decree of Divorce” which stated that it was

“judicially PRONOUNCED AND RENDERED on February 15, 1996.”                           The

divorce decree also stated that Victoria was awarded as her “sole and separate

property” and Gregory was “divested of all right, title, interest and claim in and to,”

among other things,



      1
        Because both parties had the same surname at times relevant to this appeal, we
will refer to them by their first names.


                                               2
       [s]ixty percent of any and all sums, whether matured or unmatured,
       accrued or unaccrued, vested or otherwise, together with all increases
       thereof, the proceeds therefrom, and any other rights related to any
       profit-sharing plan, retirement plan, pension plan, employee stock
       option plan, employee savings plan, accrued unpaid bonuses, or other
       benefit program existing by reason of [Victoria’s] past, present, or future
       employment, including specifically the following retirement benefits with
       FDIC:

       (1) Thrift Savings Plan; and

       (2) FDIC Savings Plan.

The divorce decree also awarded Gregory as his “sole and separate property” and

divested Victoria “of all right, title, interest and claim in and to”

       [f]orty percent of any and all sums, whether matured or unmatured,
       accrued or unaccrued, vested or otherwise, together with all increases
       thereof, the proceeds therefrom, and any other rights related to any
       profit-sharing plan, retirement plan, pension plan, employee stock
       option plan, employee savings plan, accrued unpaid bonuses, or other
       benefit program existing by reason of [Victoria’s] past, present, or future
       employment, including specifically [Victoria’s] following retirement
       benefits with FDIC:

       (1) Thrift Savings Plan; and

       (2) FDIC Savings Plan;

       as more fully set forth in a Qualified Domestic Relations Order.

       On August 16, 1996, the trial court signed two separate orders dividing

Victoria’s FDIC 401(k) Savings Plan and her Thrift Savings Plan. Neither the divorce

decree nor the two orders mentioned Victoria’s FDIC retirement benefits—the

Federal Employee Retirement System (FERS) Pension.



                                              3
      On January 27, 2021, Gregory filed his “Petition for Enforcement of Property

Division,” alleging that Victoria retired from the FDIC in December 2019 and failed

to comply with the divorce decree by paying him 40% of the retirement benefits.2 In

the petition, Gregory requested that the trial court award him “a money judgment,

including prejudgment and postjudgment interest” against Victoria “for the previously

unpaid payments to which [Gregory] is now entitled.” In addition to seeking a money

judgment, Gregory sought a clarifying order, if necessary, and a qualified domestic

relations order partitioning 40% of Victoria’s pension payments so that payments not

satisfied by the money judgment would be paid directly to him. Finally, he sought

attorney’s fees, expenses, and costs.

      After Victoria filed her answer, Gregory filed his motion for partial summary

judgment, seeking summary judgment that (1) the divorce decree awarded him 40% of

Victoria’s retirement benefits existing at the time of the divorce and (2) Victoria’s

FDIC annuity and FERS Benefit Supplement—the FDIC Retirement—existed at the

time of the divorce and were subject to the 60/40 division set out in the divorce

decree. Victoria also filed for summary judgment, stating that she was entitled to

judgment because “[b]oth the rendition and the [divorce] decree are unclear and

ambiguous because they do not explicitly state the date of divorce for when the

retirement accounts were divided and only mention two federal retirement benefits.”


      2
       See Tex. Fam. Code Ann. § 9.006.


                                          4
Victoria requested that the trial court deny Gregory’s enforcement petition because

(1) the divorce decree is “ambiguous as a matter of law,” (2) the “enforcement is

insufficient as a matter of law,” (3) the divorce decree “cannot be enforced as

provided by federal law,” and (4) the “enforcement is not valid as a matter of law[.]”

Alternatively, she requested that the trial court “sign an order specifying the facts that

are established as a matter of law.”

       After both motions for summary judgment were filed, Victoria filed a motion

for judgment nunc pro tunc or alternative request for clarification of the divorce

decree. In the motion, Victoria alleged,

       A clerical error exists in the Final Decree of Divorce; specifically, it
       references “future employment” when the rendition did not contain that
       language, the rendition was made as of February 15, 1996, which date is
       also referenced in the Final Decree of Divorce, and the orders dividing
       the FDIC 401k Savings Plan and Thrift Savings Plan both include
       February 15, 1996, as the date of divorce. Accordingly, the Court should
       correct the clerical error with a judgment nunc pro tunc or, alternatively,
       clarify the Final Decree of Divorce to specify the federal retirement
       benefits divided and the dates of marriage and divorce from which any
       retirement divided by the Court is calculated.

       On October 21, 2021, the trial court heard Gregory’s motion for partial

summary judgment, Victoria’s motion for summary judgment, and Victoria’s motion

for judgment nunc pro tunc or alternative request for clarification. At the conclusion

of the hearing, the trial court stated,

       As to the summary judgment, the Court is going to deny the summary
       judgment request as well as find that there is a need for a clarification
       and the nunc pro tunc that is requested, declaring the date of the


                                            5
      disposition is as of February 16th - - 15th, 1996, is proper in this matter
      and grant that nunc pro tunc as well.

             Having denied the summary judgment, granting the nunc pro
      tunc, the Court also finds there’s a need for - - was a need for [Victoria]
      in this matter to hire counsel and grants the attorney’s fees requested in
      the amount of $15,392.50.

      On the same date, the trial court signed an order entitled “Order on Victoria

Jacobs Thomas’s Traditional Motion for Summary Judgment.” The order states:

           Court finds good cause exists to grant the Motion for Judgment
      Nunc Pro Tunc or Alternative Clarification.

            IT IS ORDERED that the Motion for Judgment Nunc Pro Tunc
      or Alternative Clarification is granted, and the paragraph on page 26,
      paragraph (d), is corrected and clarified as follows:

             VICTORIA JACOBS COON, Petitioner, is awarded the
      following as Petitioner’s sole and separate property, and GREGORY
      WAYNE COON, Respondent, is divested of all right, title, interest, and
      claim in and to such property:
                    (d) Sixty percent of any and all sums, whether matured or
             unmatured, accrued or unaccrued, vested or otherwise, together
             with all increases thereof, the proceeds therefrom, and any other
             rights related to any profit-sharing plan, retirement plan, pension
             plan, employee stock option plan, employee savings plan, accrued
             unpaid bonuses, or other benefit program existing by reason of
             Petitioner’s employment as of February 15, 1996, including
             specifically the following retirement benefits with FDIC:
                    (1) Thrift Savings Plan;
                    (2) FDIC Savings Plan; and
                    (3) FERS Pension[.]

            IT IS ORDERED that the paragraph on page 27, paragraph (c), is
      corrected and clarified as follows:

            GREGORY WAYNE COON, Respondent, is awarded the
      following as Respondent’s sole and separate property, and VICTORIA


                                          6
      WAYNE COON, Petitioner, is hereby divested of all right, title, interest,
      and claim in and to such property:
                    (c) Forty percent of any and all sums, whether matured or
             unmatured, accrued or unaccrued, vested or otherwise, together
             with all increases thereof, the proceeds therefrom, and any other
             right related to any profit-sharing plan, retirement plan, pension
             plan, employee stock option plan, employee savings plan, accrued
             unpaid bonuses, or other benefit program existing by reason of
             Petitioner’s employment as of February 15, 1996:
                    (1) Thrift Savings Plan;
                    (2) FDIC Savings Plan; and
                    (3) FERS Pension
             as more fully set forth in a Qualified Domestic Relations Order.
             The FERS Pension shall be divided pursuant to a Court Order
             Acceptable for Processing. . . .

              The court finds that Respondent, VICTORIA JACOBS
      THOMAS, has incurred $15,392.50 as attorney’s fees, which were
      necessary in this suit. It is ORDERED that Respondent, VICTORIA
      JACOBS THOMAS, be and is hereby awarded judgment against
      Petitioner, GREGORY WAYNE COON, in the amount of $15,392.50,
      for reasonable and necessary legal services rendered to Respondent,
      which judgment is awarded against Petitioner, plus post judgment
      interest at the rate of six percent (6%) per annum, for which execution
      shall issue.

Gregory filed his notice of appeal from this order.

      In his three issues, Gregory contends that (1) the judgment nunc pro tunc

worked a substantive rather than clerical revision to the divorce decree “and did so

outside the plenary jurisdiction of the trial court”; (2) Texas case law requires that a

final judgment be enforced literally, even if it results in the award of separate property

to the other spouse; and (3) attorney’s fees are not available in motions for nunc pro

tunc. Among the arguments raised in her responsive brief, Victoria states that this

court lacks jurisdiction over the appeal because Gregory’s petition for enforcement

                                            7
has not been ruled on and the order granting the motion for judgment nunc pro tunc

is not a final order because “[n]o nunc pro tunc final decree of divorce has ever been

signed replacing the original final decree of divorce.” In his reply brief, Gregory

responds that “though not best practice,” the order entered is sufficient to constitute

a final order nunc pro tunc because it contains “unambiguously decretal language

stating that the decree is ‘corrected and clarified as follows.’” He does not respond to

the argument that his petition for enforcement is not addressed in the order from

which he appeals.

                                   III. DISCUSSION

      Whether a court has jurisdiction is a question of law, which we review de novo.

See Bonsmara Nat. Beef Co. v. Hart of Tex. Cattle Feeders, LLC, 603 S.W.3d 385, 390 (Tex.

2020) (citing CMH Homes v. Perez, 340 S.W.3d 444, 447 (Tex. 2011)). Generally, this

court has jurisdiction only over final judgments and interlocutory orders from which

an appeal is expressly authorized by statute. Id.; see Tex. Civ. Prac. & Rem. Code Ann.

§§ 51.012, 51.014(a); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); see also

Tex. R. Civ. P. 301 (“Only one final judgment shall be rendered in any cause except

where it is otherwise specially provided by law.”). Because no statute authorizes an

interlocutory appeal in this case, we look at whether the trial court’s order is final for

appellate purposes.




                                            8
       An order will be final for appellate purposes if its states with “unmistakable

clarity” that it is intended as a final judgment as to all claims and all parties. Lehmann,

39 S.W.3d at 192–93. As we explained in Wright v. Payne,

       “[A]n order or judgment is not final for purposes of appeal unless it
       actually disposes of every pending claim and party or unless it clearly and
       unequivocally states that it” does. [Lehmann, 39 S.W.3d] at 205; see also In
       re Elizondo, 544 S.W.3d 824, 827–28 (Tex. 2018) (orig. proceeding)
       (quoting same). If the order’s finality language is clear and unequivocal,
       we do not examine the record. Elizondo, 544 S.W.3d at 828, 829.
       However, if the order’s language is ambiguous, we do examine the
       record to determine finality. See Pope-Nixon v. Howard, No. 05-18-01215-
       CV, 2019 WL 911745, at *1 (Tex. App.—Dallas Feb. 25, 2019, no pet.)
       (mem. op.) (citing Elizondo, 544 S.W.3d at 827–28).

No. 02-19-00147-CV, 2019 WL 6003243, at *2 (Tex. App.—Fort Worth Nov. 14,

2019, no pet.) (mem. op.). Here, the trial court’s order contains no express language

of finality. See Johnson v. Glenview Auto Fund, LLC, No. 02-20-00369-CV, 2021 WL

3557078, at *3 (Tex. App—Fort Worth Aug. 12, 2021, no pet.) (mem. op.) (citing

examples of finality language).

       A judgment lacking clear finality language must actually dispose of all parties

and all issues to be final. Lehmann, 39 S.W.3d at 195. As noted above, when

necessary, we review the record to make this determination. Id. at 205–06. Here, the

trial court’s order does not address Gregory’s petition for enforcement of property

division.   In that petition, Gregory sought a money judgment, attorney’s fees,

expenses, and costs. In addition, he “specifically request[ed] that the Court enter a

qualified domestic relations order partitioning to [him] the 40% of payments under


                                            9
[Victoria’s] FERS pension, so that payments not satisfied by the money judgment . . .

are paid directly from the FERS administration to [him].”

      As Victoria summarizes in her brief,

      Gregory claims in his petition that Victoria has retired, that she has
      received retirement benefits, and that she has not paid Gregory his forty-
      percent share. Although Victoria was never ordered to make those
      payments herself, Gregory is still entitled to forty percent of Victoria’s
      retirement benefits through the date of divorce, February 15, 1996.
      Gregory requested a money judgment for the unpaid amounts. If the
      trial court determines that Victoria was ordered to pay a portion of what
      she received to Gregory, then it could still order a money judgment.
      [Record citations deleted]

We agree. No order disposes of the issues set out in the petition for enforcement of

property division. See id. at 195. Therefore, even if the order being appealed from is

sufficient for purposes of a clarification order or nunc pro tunc order,3 it does not

dispose of all issues. Therefore, the order is not final, and this appeal must be

dismissed. See Khademazad v. Khademazad, No. 05-19-00124-CV, 2019 WL 2865283, at

*2 (Tex. App.—Dallas July 3, 2019, no pet.) (mem. op.) (appeal dismissed for want of

      3
        While Victoria also contends that the order is not final because no nunc pro
tunc final decree of divorce has been signed, we need not address this alternative
argument. See Tex. R. App. P. 47.1; Tex. R. Civ. P. 306a(6), 316; Ellison v. Panhandle &
S. F. Ry. Co., 306 S.W.2d 909, 910–11 (Tex. App.—Amarillo 1957, no writ)
(explaining procedure for entering nunc pro tunc judgment); see also Lung v. Varga,
400 S.W.2d 1, 3 (Tex. App.—Austin 1966, no writ) (dismissing an appeal for want of
jurisdiction because a “purported nunc pro tunc entry of judgment” failed to show the
reason for its entry and its entry in lieu of a former judgment); but see Scott v. Lowe,
No. 05-94-000678-CV, 1995 WL 379319, at *4 (Tex. App.—Dallas May 30, 1995, no
writ) (not designated for publication) (stating that it was not necessary for an order
nunc pro tunc to contain the completeness and certainty of a final judgment because
it merely clarified the final summary judgment).


                                          10
jurisdiction where order appealed did not finally resolve all claims asserted in petition

and counter-petition for enforcement of divorce decree).

                                   IV. CONCLUSION

       Because the order from which Gregory attempts to appeal is neither a final

judgment nor an appealable interlocutory order, we dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 43.2(f).

                                                      /s/ Dana Womack

                                                      Dana Womack
                                                      Justice

Delivered: October 13, 2022




                                             11